 

EXHIBIT 10.32.2

 

GOVERNMENT OF THE STATE OF CALIFORNIA

PUBLIC REGISTRY OF PROPERTY AND COMMERCE OF PLAYAS DE ROSARITO

 

This office hereby certifies that this document has been recorded as follows:

 

File number: 6033239 Official receipt: 5245 Date of recording: MAY 27, 2013
Date: MAY 22, 2013 Section: CIVIL Hour: 08:05:08 Analyst: KARLA MARITZA
BESNEIRIGOYEN PEREZ Referral invoice: 586562

 

PURCHASE SALE AGREEMENT

 

PUBLIC INSTRUMENT FIRST ISSUE OF PUBLIC INSTRUMENT 5520 VOLUME 184 DATED MAY 13,
2013, BY NOTARY PUBLIC NUMBER 18 OF THE CITY OF TIJUANA, B.C. AGREEMENT PURCHASE
AGREEMENT SELLERS LOURDES VALDIVIA LOMELI WITH THE CONSENT OF HER SPOUSE MIGUEL
ANGEL GARCIA GOMEZ AND ADRIANA VALDIVIA LOMELI BUYER (S) N.C.S. AGUA S.A. DE
C.V. REPRESENTED IN THIS ACT BY ITS ATTORNEY IN FACT DAVID WARREN SASNETT,
ASSISTED IN THIS ACT BY HIS INTERPRETER JORGE ALEJANDRO LEON ORANTES BAENA   Lot
FRACTION 33-1 RESULTING FROM THE SUBDIVISION OF PARCEL 33 Z-1 P2/5 EJIDO
MAZATLAN   Surface: 120,000.000 square meters   City Code: EM-033-001



  NORTHEAST: 184.622 M WITH EXPROPRIATION FROM CFE     4,638 M WITH FRACTION
33-4     154.720 M WITH PARCEL NUMBER 32     351.963 M WITH PARCEL NUMBER 32  
SOUTHEAST: 551.276 M WITH FRACTION 33-2     15.240 M WITH FRACTION 33-3    
0.1974 M WITH EXPROPRIATION FROM CORETT   SOUTHWEST: 4.750 M. WITH FRACTION 33-3
  NORTHWEST: 12.043 WITH FRACTION 33-3     15.015 M WITH FRACTION 33-3    
40.274 M WITH FRACTION 33-3     19.781 M WITH FRACTION 33-3     44.835 M WITH
EXPROPRIATION FROM CORETT     14.682 M WITH FRACTION 33-4     0.116 M WITH
EXPROPRIATION FROM CORETT     16.319 M WITH EXPROPRIATION FROM CORETT     14.781
M WITH FRACTION 33-5     90.193 M WITH EXPROPRIATION FROM CORETT   NO
CONSTRUCTIONS INDICATED

 

OPERATION VALUE 12,000,000.00 DOLLARS     APPRAISAL VALUE 132,673,488.08 PESOS  
  SPECIAL PROVISIONS WITH THE APPEARANCE OF ENRIQUE ESQUIVEL HAROS, ERNESTO CRUZ
TRONCOSO AND JORGE GONZALEZ HERRERA, PRESIDENT, SECRETARY AND TREASURER OF THE
EJIDO COMMISSARY IN OFFICE, RESPECTIVELY, REPRESENTING EJIDO MAZATLAN IN ORDER
TO GIVE CONSENT OF THIS PRESENT OPERATION BACKGROUND Section: CIVIL   File
Number: 6032845   Date: MARCH 12, 2013   Act: FORMALIZATION OF PROBATE
PROCEEDINGS

 

6033239

 

Page 1 of 4

 

 

GOVERNMENT OF THE STATE OF CALIFORNIA

PUBLIC REGISTRY OF PROPERTY AND COMMERCE OF PLAYAS DE ROSARITO

 

This office hereby certifies that this document has been recorded as follows:

 

File number: 6033239 Official receipt: 5245 Date of recording: MAY 27, 2013
Date: MAY 22, 2013 Section: CIVIL Hour: 08:05:08 Analyst: KARLA MARTIZA
BESNEIRIGOYEN PEREZ Referral invoice: 586562

 

PURCHASE SALE AGREEMENT

 

THE SUB-RECORDER OF PROPERTY AND COMMERCE

MS. MARIA GUADALUPE MORALES HUERTA

 

ADVANCED ELECTRONIC SIGNATURE:

 

Authenticity code: 2105817

 

To verify this procedure consult http://www.bajacalifornia.gob.mx/rppc

 

6033239

 

Page 2 of 4

 

 

GOVERNMENT OF THE STATE OF CALIFORNIA

PUBLIC REGISTRY OF PROPERTY AND COMMERCE OF PLAYAS DE ROSARITO

 

This office hereby certifies that this document has been recorded as follows:

 

File number: 6033240 Official receipt: 5245 Date of recording: MAY 27, 2013
Date: MAY 22, 2013 Section: CIVIL Hour: 08:05:08 Analyst: KARLA MARTIZA
BESNEIRIGOYEN PEREZ Referral invoice: 586562

 

PLACEMENT OF MORTGAGE

 

PUBLIC INSTRUMENT FIRST ISSUE OF PUBLIC INSTRUMENT 5520 VOLUME 184 DATED MAY 13,
2013, BY NOTARY PUBLIC NUMBER 18 OF THE CITY OF TIJUANA, B.C. ACT PLACING OF
MORTGAGE IN FIRST PREFERENCE AND GRADE CREDITOR LOURDES VALDIVIA LOMELI, ADRIANA
VALDIVIA LOMELI AND EJIDO MAZATLAN OF THE CITY OF PLAYAS DE ROSARITO, B.C.
DEBTOR N.C.S. AGUA S.A. DE C.V. AMOUNT 10´050,000.00 DOLLARS MORTAGE ON Lot
FRACTION 33-1 RESULTING FROM THE SUBDIVISION OF PARCEL 33 Z-1 P2/5 EJIDO
MAZATLAN Surface: 120,000.000 square meters   City Code: EM-033-001



  NORTHEAST: 184.622 M WITH EXPROPRIATION FROM CFE     4,638 M WITH FRACTION
33-4     154.720 M WITH PARCEL NUMBER 32     351.963 M WITH PARCEL NUMBER 32  
SOUTHEAST: 551.276 M WITH FRACTION 33-2     15.240 M WITH FRACTION 33-3    
0.1974 M WITH EXPROPRIATION FROM CORETT   SOUTHWEST: 4.750 M. WITH FRACTION 33-3
  NORTHWEST: 12.043 WITH FRACTION 33-3     15.015 M WITH FRACTION 33-3    
40.274 M WITH FRACTION 33-3     19.781 M WITH FRACTION 33-3     44.835 M WITH
EXPROPRIATION FROM CORETT     14.682 M WITH FRACTION 33-4     0.116 M WITH
EXPROPRIATION FROM CORETT     16.319 M WITH EXPROPRIATION FROM CORETT     14.781
M WITH FRACTION 33-5     90.193 M WITH EXPROPRIATION FROM CORETT   NO
CONSTRUCTION IS INDICATED



SPECIAL PROVISIONS SAID LIEN IS PLACED IN FAVOR OR LOURDES VALDIVIA LOMELI TO
GUARANTEE THE PAYMENT OF AN AMOUNT OF $965,000.00 DOLLATS (NINE HUNDRED SIXTY
FIVE THOUSAND UNITED STATES DOLLARS) CURRENCY OF THE UNTED STATES OF AMERICA.  
SAID LIEN IS PLACED IN FAVOR OR ADRIANA VALDIVIA LOMELI TO GUARANTEE THE PAYMENT
OF AN AMOUNT OF $965,000.00 DOLLATS (NINE HUNDRED SIXTY FIVE THOUSAND UNITED
STATES DOLLARS) CURRENCY OF THE UNTED STATES OF AMERICA.   AND IT IS PLACED IN
FAVOR OF EJIDO MAZATLAN FROM THE CITY OF PLAYAS DE ROSARITO, B.C.,TO GUARANTEE
THE PAYMENT OF AN AMOUNT OF $8,120,000.00 DOLLARS (EIGHT MILLION ONE HUNDRED AND
TWENTY THOUSAND U.S. DOLLARS) CURRENCY OF THE UNITED STATES OF AMERICA.
BACKGROUND Section: CIVIL   File number: 6033239   Date: MAY 27, 2013   Act:
PURCHASE AGREEMENT

 

6033240

 

Page 3 of 4

 

 

GOVERNMENT OF THE STATE OF CALIFORNIA

PUBLIC REGISTRY OF PROPERTY AND COMMERCE OF PLAYAS DE ROSARITO

 

This office hereby certifies that this document has been recorded as follows:

 

File number: 6033240 Official receipt: 5245 Date of recording: MAY 27, 2013
Date: MAY 22, 2013 Section: CIVIL Hour: 08:05:08 Analyst: KARLA MARTIZA
BESNEIRIGOYEN PEREZ Referral invoice: 586562

 

PLACEMENT OF MORTGAGE

 

THE SUB-RECORDER OF PROPERTY AND COMMERCE

MS. MARIA GUADALUPE MORALES HUERTA

 

ADVANCED ELECTRONIC SIGNATURE:

 

Authenticity code: 2105817

 

To verify this procedure consult http://www.bajacalifornia.gob.mx/rppc

 

6033240

 

Page 4 of 4



